              Case 2:20-cv-00875-BNW Document 26
                                              25 Filed 03/08/21
                                                       03/02/21 Page 1 of 2
                                                                          3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   Geralyn Gulseth, CSBN 160872
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8923
     Facsimile: (415) 977-8915
 6   E-Mail: Geralyn.Gulseth@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   James C. Butcher,                          )
                                                )   Case No.: 2:20-CV-00875-BNW
13                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR
14          vs.                                 )   EXTENSION OF TIME
                                                )   (DEFENDANT’S FIRST REQUEST)
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
              Case 2:20-cv-00875-BNW Document 26
                                              25 Filed 03/08/21
                                                       03/02/21 Page 2 of 2
                                                                          3




            Defendant, Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully requests
 1
     that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and/or
 2

 3 Remand by two weeks from March 3, 2021 to March 17, 2021. After Plaintiff filed his brief, the case

 4 was re-assigned and Defendant’s new counsel needs additional time to review and respond to

 5 Plaintiff’s brief.

 6
            This request is made in good faith with no intention to unduly delay the proceedings.
 7
            Counsel apologizes to the Court for any inconvenience caused by this delay.
 8
            Counsel for Defendant contacted Plaintiff’s counsel via telephone and email on March 1, and
 9

10 Plaintiff’s counsel is amenable to the change.

11          Respectfully submitted this 2nd day of March 2021.

12
                                                            CHRISTOPHER CHIOU
13                                                          Acting United States Attorney
14

15                                                          /s/ Geralyn Gulseth
                                                            GERALYN GULSETH
16                                                          Special Assistant United States Attorney
17

18                                                          IT IS SO ORDERED:

19                                                          ___________________________________
                                                            BRENDA WEKSLER
20                                                          UNITED STATES MAGISTRATE JUDGE
21

22                                                                 3/5/2021
                                                            DATED:____________________________
23

24

25

26                                                      1
